     Case 1:17-cv-01789-DLC Document 389 Filed 07/11/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               17cv1789 (DLC)
SECURITIES AND EXCHANGE COMMISSION,    :
                                       :            OPINION AND ORDER
                    Plaintiff,         :
                                       :
           -v-                         :
                                       :
LEK SECURITIES CORPORATION, SAMUEL     :
LEK, VALI MANAGEMENT PARTNERS d/b/a    :
AVALON FA, LTD., NATHAN FAYYER, and    :
SERGEY PUSTELNIK a/k/a SERGE           :
PUSTELNIK,                             :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

APPEARANCES

For plaintiff U.S. Securities and Exchange Commission:
David J. Gottesman
Olivia S. Choe
Sarah S. Nilson
U.S. Securities and Exchange Commission
100 F Street NE
Washington, DC 20549

For defendants Lek Securities Corporation and Samuel Lek:
Steve M. Dollar
David B. Schwartz
Norton Rose Fulbright US LLP
1301 Avenue of the Americas
New York, NY 10103

Kevin J. Harnisch
Norton Rose Fulbright US LLP
799 9th Street NW, Suite 1000
Washington, DC 20001

Ronald D. Smith
Norton Rose Fulbright US LLP
2200 Ross Avenue, Suite 3600
Dallas, TX 75201
     Case 1:17-cv-01789-DLC Document 389 Filed 07/11/19 Page 2 of 11



DENISE COTE, District Judge:

     On November 19, 2018, the Lek Defendants 1 moved in limine to

preclude certain testimony from Erin Smith (“Smith”) and Patrick

McCluskey (“McCluskey”), who the plaintiff U.S. Securities and

Exchange Commission (“SEC”) expects to call at trial to provide

summaries of voluminous evidence and to introduce charts

reflecting those summaries.     The Lek Defendants contend that

some of their testimony, proffered in the witnesses’

declarations submitted in opposition to the Lek Defendants’

motion for summary judgment, constitutes expert testimony and

must be barred due to the SEC’s failure to timely identify Smith

and McCluskey as experts.     As reflected in their declarations,

the witnesses are not functioning as experts but as summary

witnesses.   The motion to preclude is therefore denied.

     The factual and procedural history of this case has been

described in several recent Opinions, including a March 26, 2019

Opinion denying the Lek Defendants’ motion for summary judgment,

see SEC v. Lek Sec. Corp., No. 17cv1789(DCL), 2019 WL 1375656

(S.D.N.Y. Mar. 26, 2019), and a March 14, 2019 Opinion denying

the Lek Defendants’ motion to exclude two of the SEC’s expert

witnesses, Terrence Hendershott (“Hendershott”) and Neil




1 The Lek Defendants are Lek Securities Corporation (“Lek
Securities”) and its principal Samuel Lek.



                                   2
     Case 1:17-cv-01789-DLC Document 389 Filed 07/11/19 Page 3 of 11



Pearson.   See SEC v. Lek Sec. Corp., 370 F. Supp. 384 (S.D.N.Y.

2019).   Familiarity with those Opinions is assumed; they are

incorporated by reference.

     In brief, the SEC sued the Lek Defendants, Avalon FA Ltd.

(“Avalon”), and other Avalon Defendants 2 on March 10, 2017.           Lek

Securities is a broker-dealer based in New York.        Avalon is a

foreign day-trading firm whose traders are largely based in

Eastern Europe and Asia.    Because Avalon is not a registered

broker-dealer, it relies on registered firms like Lek Securities

to conduct trading in U.S. securities markets.        The SEC

principally alleges that traders at Avalon engaged in two

schemes to manipulate the securities markets and that they did

so through trading at Lek Securities.

                              Background

     Smith’s testimony offered in opposition to a summary

judgment motion is set forth in an October 4, 2018 declaration.

McCluskey’s testimony in opposition to the summary judgment

motion is set forth in an October 3, 2018 declaration. 3        The

summary judgment motion to which these declarations relate was




2 The Avalon defendants are Avalon, Nathan Fayyer, and Sergey
Pustelnik.
3 McCluskey also filed declarations dated March 7, 2017, and July
5, 2017. The Lek Defendants do not appear to take issue with
the content of those declarations.



                                   3
        Case 1:17-cv-01789-DLC Document 389 Filed 07/11/19 Page 4 of 11



denied on March 26, 2019.        See Lek Sec. Corp., 2019 WL 1375656.

     On November 19, 2018, the Lek Defendants moved to limit

testimony from Smith and McCluskey as untimely disclosed expert

testimony.     The motion became fully submitted on May 10, 2019.

For purposes of this motion, a summary of the information

provided in the declarations is set out below.           Then, after a

description of the legal standard for receipt of summary

evidence, the Lek Defendants’ objections to portions of the

declarations as constituting expert testimony are addressed.

Smith

     Smith reviewed over a million daily RTR messages (“RTRs”)

which, according to Lek Securities’ president, reflect the

company’s layering and depth controls for co-defendant Avalon’s

trading and the trading by Avalon’s sub-accounts.            Based on that

review, Smith identified the periods of time when there were

either no layering or depth controls implemented for Avalon sub-

accounts or when the controls that were implemented were less

restrictive than what Lek Securities represented them to be. 4




4 In brief, layering and depth controls are applications designed
to block certain orders (or sequences of orders) that may
reflect manipulative trading. A layering control with a “delta”
of 10, for example, would block a trader from entering more than
10 orders on one side of the market while at the same time
entering an order on the opposite side of the market. A depth
control with a setting of 10 would restrict a trader from
entering more than 10 orders on one side of the market


                                      4
       Case 1:17-cv-01789-DLC Document 389 Filed 07/11/19 Page 5 of 11



Smith also compared these time periods to data compiled by SEC

expert Hendershott in order to calculate the number of Layering

Loops that occurred at times when the depth controls were set at

different levels. 5

       Smith also reviewed and summarized monthly reports produced

by the Lek Defendants reflecting the commissions it received

from Avalon’s trading.      Smith calculated the portion of Lek

Securities’ commissions that are attributable to Avalon’s

Layering Loops and Cross-Market Loops. 6        She concluded that it

received almost $600,000 in commissions from Avalon’s trading in

the Layering and Cross-Market Loops.        To make these

calculations, Smith relied on a procedure described by the Lek

Defendants.    Using Lek Securities’ annual Profit and Loss

statements, Smith calculated that from March 10, 2012 through

October 13, 2016, the Avalon commissions represented 12.3% of

its total commission income.

McCluskey

       McCluskey reviewed voluminous e-mails and other documents

to determine which Avalon trade groups were associated with



regardless of whether the trader had placed any orders on the
opposite side of the market.
5 For a description of Layering Loops, see Lek Sec. Corp., 370 F.
Supp. 3d at 390-93.
6   For a description of Cross-Market Loops, see id. at 397-400.



                                     5
        Case 1:17-cv-01789-DLC Document 389 Filed 07/11/19 Page 6 of 11



certain trade group leaders who exchanged e-mail communications

with Nathan Fayyer, the sole disclosed owner of Avalon.

McCluskey filtered Hendershott’s Layering Loops to determine how

many Layering Loops were associated with those trade groups.              He

calculated that sub-accounts associated with five different

Avalon trade group leaders, whom he identified by name, engaged

in 242,143 Layering Loops, which is over 35% of Avalon’s

Layering Loops.

     Finally, McCluskey calculated how many orders Avalon placed

in the Layering Loops, including Loud-side and Quiet-side

orders, and the revenues associated with those orders.            He also

calculated the revenues associated with the twenty Avalon trade

groups with the highest percentage of Layering Loops, as well as

those figures for smaller sets of the trade groups.

                                 Discussion

         The admission of summary evidence -- whether by chart or

through a summary witness -- is governed by Rule 1006, Fed. R.

Evid.    Rule 1006 provides that

     [t]he proponent may use a summary, chart, or
     calculation to prove the content of voluminous
     writings, recordings, or photographs that cannot be
     conveniently examined in court. The proponent must
     make the originals or duplicates available for
     examination or copying, or both, by other parties at a
     reasonable time and place. And the court may order the
     proponent to produce them in court.




                                      6
     Case 1:17-cv-01789-DLC Document 389 Filed 07/11/19 Page 7 of 11



To be admissible under Rule 1006, “[a] summary must . . . be

based on foundation testimony connecting it with the underlying

evidence summarized.”    Fagiola v. Nat’l Gypsum Co. AC & S.,

Inc., 906 F.2d 53, 57 (2d Cir. 1990).       Before admitting such

testimony, “the court must ascertain with certainty that [the

summaries] are based upon and fairly represent competent

evidence already before the jury.”      United States v. Conlin, 551

F.2d 534, 538 (2d Cir. 1977) (citation omitted).

     The Second Circuit has “repeatedly approved” the use of

summary testimony to facilitate jury deliberations, see, e.g.,

id., including “to avoid forcing the jury to examine boxes of

documents in order to make simple calculations.”        Fagiola, 906

F.2d at 57.    A summary witness may not, however, “usurp[] the

function of the jury to decide what to infer from the

[evidence].”    United States v. Grinage, 390 F.3d 746, 750 (2d

Cir. 2004) (excluding summary testimony interpreting the meaning

and significance of telephone conversations).

     The testimony proffered by Smith and McCluskey in their

declarations, including the tables and charts that they prepared

to present that testimony, is classic summary evidence.          They

reviewed voluminous materials to calculate trading patterns and

trading revenues and similar data points.       Their work will make

portions of critical evidence more accessible to the jury.             They




                                   7
     Case 1:17-cv-01789-DLC Document 389 Filed 07/11/19 Page 8 of 11



are not testifying as experts and the SEC had no duty to

disclose them as expert witnesses.

     The Lek Defendants make principally four arguments in

support of their motion to exclude certain testimony from these

two witnesses as untimely expert testimony.        The Lek Defendants

first argue that Smith relied on assumptions and inferences

outside the evidentiary record to prepare portions of her

summary concerning the RTRs.     They admit that a summary of the

contents of RTR files is properly presented through a summary

witness such as Smith, but complain that on a few occasions she

explained the assumptions she had used in making her

calculations.   For instance, when the last change to a control

setting was made in October 2013, Smith assumed for purpose of

her analysis that that setting remained constant through

September 29, 2016.

     Neither this nor the other assumptions of which the Lek

Defendants complain constitute expert testimony.        They are

instead Smith’s explanations of the process she used in

summarizing massive data.     Whether her assumptions were

conservative or not can be tested through cross-examination.

Summary witnesses who pull together massive quantities of data

customarily make assumptions.     So long as they are disclosed and

reasonably drawn from the data being summarized, the use of




                                   8
     Case 1:17-cv-01789-DLC Document 389 Filed 07/11/19 Page 9 of 11



assumptions is appropriate and does not convert the summary

evidence into expert testimony.

     For instance, Smith’s declaration does not suggest that she

is acting either as a fact witness or an expert witness in

making an assumption that a control setting remained constant

for three years when the records she reviewed did not reflect

that it was altered during that time.       She is not purporting to

know anything either as an expert or a fact witness about the

actual operations of Lek Securities, but is merely describing

what the records she reviewed reflected and the assumptions she

made in setting forth that evidence in a chart.

     The Lek Defendants next argue that Smith became an expert

when she manipulated data.     They have not shown either that she

manipulated data or that her testimony regarding the data was

expert testimony.   The Lek Defendants point, for instance, to

Smith’s disclosed decision to omit from her summary charts

information about one Avalon sub-account because the RTRs

indicated that it had a negative control value.        Because the

interpretation of a negative setting was unclear from the

underlying documents, she left data regarding that sub-account

out of a chart reporting Layering Loops.       This was an entirely

appropriate response by a summary witness to confusing or

incomplete data.




                                   9
     Case 1:17-cv-01789-DLC Document 389 Filed 07/11/19 Page 10 of 11



     The Lek Defendants next complain that Smith was functioning

as an expert when she calculated and then compared the

commissions Lek Securities earned from Avalon to an amount

reported on a line on Lek Securities’ Profit and Loss statements

labeled “Commissions - Billings.”       The Lek Defendants assert

that the evidence at trial will demonstrate that the Avalon

commissions are not a part of that P&L line, and that that line

does not reflect the total commissions it earned.         This

comparison, which does not appear to be an unreasonable one at

first blush, may prove to be unreliable.        But, the comparison

does not convert testimony about the comparison into expert

testimony.    The comparison involved little more than making an

adjustment to account for different time periods and dividing

two numbers.

     Finally, with respect to McCluskey’s testimony, the Lek

Defendants assert that McCluskey assumed the role of an expert

when he identified certain individuals associated with Avalon

trade groups as “leaders” and referred to them by name, as in

“Avalon Trade Group Leader Andy” and “Avalon Trade Group Leader

Reggy.” 7   The identification of these individuals as trade group




7 As the Lek Defendants admit in their reply brief, the names
that McCluskey ascribes to Avalon traders -- “Andy,” “Reggy,”
“Edison,” “Tim,” and “Michael Chen” – come from the names in e-
mail addresses or exchanges.



                                   10
     Case 1:17-cv-01789-DLC Document 389 Filed 07/11/19 Page 11 of 11



“leaders,” and the use of these individuals’ names as a

shorthand reference to trade groups with which they were

affiliated, comes directly from the evidence being summarized. 8

It does not reflect use of expertise to opine upon the evidence.

To the extent that the Lek Defendants are concerned that such

references imply extra-record knowledge or the application of

any particular expertise, this concern can be addressed through

cross-examination.

                               Conclusion

     The Lek Defendants’ November 19, 2018 motion in limine is

denied.   The parties are instructed to exchange any summary

exhibits or charts on a schedule to which they agree, but on a

date not less than two weeks before the deadline for filing the

Joint Pretrial Order.



Dated:     New York, New York
           July 11, 2019

                                  ____________________________
                                          DENISE COTE
                                  United States District Judge




8 The individuals identified were engaged in e-mail negotiations
with Fayyer on behalf of a group of Avalon traders. Fayyer
testified that Avalon generally entered into agreements with
trade group leaders who oversaw a number of traders.



                                   11
